DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-2, 5-6 and 8-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose the limitation “receiving data of a first plurality of time-of-flight measurements at a plurality of mobile dual-frequency signal receivers, receiving data of a second plurality of time-of-flight measurements at a plurality of stationary dual-frequency signal receivers, the plurality of stationary dual-frequency signal receivers being arranged in static measurement stations, and determining parameters that are representative of a total quantity of electrons along a signal propagation path from a satellite to the plurality of mobile dual-frequency signal receivers and the plurality of stationary dual-frequency signal receivers.”  
4.	The closest prior art is found to be Jakowski (US 2016/0282472) teaches “It is a fundamental idea of the invention to take into account a vertical electron density distribution during the determination of sample point specific vertical total electron contents from for example an electron content measured along a beam path from a transmitter to a receiver, wherein the sample points are disposed along the beam path. Said vertical electron density distribution can be given by an analytically integratable physically realistic model of the vertical electron density distribution in the ionosphere, the integral of which corresponds to the predetermined vertical electron content. A realistic description of the vertical electron density distribution can be provided for example by the formula for the Chapman layer that can be derived from the Chapman theory (Para. 16).”  Jakowski teaches a model based on four altitudes.  See Jakowski Para. 101.  Jakowski also teaches dual-frequency measurements.  See Jakowski Para. 21.  The only primary difference is that Jakowski does not specify having a plurality of mobile and plurality of stationary dual-frequency receivers.   
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
6.	This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648